Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the election received 4/16/21.
Claims 1-20 are pending.
Election/Restrictions
Applicant’s election without traverse of Species I, claims 1-12 and 17 readable thereon, in the reply filed on 4/16/21 is acknowledged.
Claims 13-16, 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/16/21.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements filed to date have been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the “compare …” limitation is confusing in that it is not clear what is being compared.  For example, are the “first” and “second” reception states compared to each other or are they compared to something else, e.g., a threshold.  A clarification is requested.
Dependent claims 2-12 and 17 fall in view of claim 1.
For purpose of applying prior art, the above-identified vague and indefinite limitations are interpreted to read on the prior art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 11, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al., US 2019/0013978, (“Zhou”) in view of Alanen et al., US 2020/0187120, (“Alanen”).
Regarding independent claim 1, Zhou teaches the claimed limitations “An electronic device (Fig. 2, receiving device 210, see paragraph no. 0082 for a list of possible receiving devices or stations; see also, Fig. 14 for a wireless device 1405), comprising: 
a user interface (Fig. 14, I/O controller 1445, see also paragraph no. 0214 which discloses a touchscreen);  
5a wireless communication circuit (Fig. 14, transceivers 1435; see also, paragraph no. 0084 which discloses WLAN protocols such as IEEE 802.11ax) configured to wirelessly communicate with an external electronic device (Fig. 14, access point 105; see also, Fig. 2 transmitting device 205 which could be an access point) by using a short-range wireless communication protocol (e.g., IEEE 802.11ax), the external electronic device being configured to transmit a first data frame including a first preamble, a first header, and a first payload in a first mode, and to transmit a second data frame comprising a second preamble, a second header, a second payload, and at least one 10mid-amble in the second payload in a second mode (the “second data frame” reads on the doppler mode frame shown in Fig. 3 which includes a mid-amble 305-a and the “first data frame” reads on the non-doppler mode frame which would be the frame shown in Fig. 3 minus the mid-ambles; see also, paragraph no. 0100 and Fig. 4 which discloses that the signal 415 may include one or more PPDUs and these PPDUs are initially non-doppler mode frames or “first data frame”); 
a processor operatively connected with the user interface and the wireless communication circuit (Fig. 14, processor 1420); and 
a memory (Fig. 14, memory 1425 and software 1430) operatively connected with the processor, wherein the memory stores instructions, which when executed, cause the processor 15to: 
receive first data from the external electronic device at a first time through a wireless communication channel by using the wireless communication circuit (see Fig. 4, signal 415 and paragraph no. 0100, “The signal 415 may include one or more PPDUs”; the broadly recited “first data” could read on the first PPDU or alternatively, the first data symbol 310 (data symbol 310 immediately following the field, HE-LTFn field 360-N) within the payload as shown in Fig. 3), 
receive second data from the external electronic device at a second time after the first time through the wireless communication channel by using the 20wireless communication circuit (see Fig. 4, signal 415 and paragraph no. 0100, “The signal 415 may include one or more PPDUs”; the broadly recited “second data” could read on the second PPDU or alternatively, the second data symbol 310 (data symbol 310 immediately following the first data symbol 310, supra) within the payload as shown in Fig. 3), and  561235-1231 (SP19135-US) 
transmit, to the external electronic device, a first request to change from the first mode to the second mode by using the wireless communication circuit” (Fig. 4, indication 445 teaches the “first request”, see also paragraph nos. 0108 and 0109 which disclose that the indication 445 or “first request” may include the determined format parameter a type of PPDU that may be transmitted to the receiving device 410 in a subsequent signal … whether the PPDU is to include a mid-amble (for example, a Doppler mode bit),” see paragraph no. 0108 in particular; since the indication 445 indicates to the transmitting device 205 that the mode should be changed to the Doppler mode or “second mode,” the “transmit” limitation is met by Zhou especially since applicant’s specification discloses that a Doppler mode is the second mode) as recited.
Zhou does not teach the limitation “compare a first reception state related to the first data and a second reception state related to the second data” nor its related limitation “based on a result of the comparing” as it relates to the “transmit” limitation as recited in claim 1.  Zhou does teach that the receiving device 410 identifies a channel condition, an interference condition, and/or a decoding result by measuring one or more parameters of the signal 415 and determines one or more format parameters based on the channel condition, interference condition, and/or decoding result.  However, Zhou appears to be silent regarding the “compare” limitations identified above.
Alanen teaches in paragraph no. 0057 that a station 110 may monitor an error rate of the received WUR frames and, for example, compare the error rate with a threshold and based on this comparison, the station 110 may transmit a WUR switch frame to indicate the mode switch to the network.  Hence, Alanen effectively teaches 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Zhou by incorporating the teachings of Alanen to improve the identification of channel conditions by comparing the error rates of received frames to a threshold, thereby facilitating the change to the Doppler mode by the user equipment.  In addition, such a comparison of the error rates of received frames to a threshold in order to measure the channel condition between a user equipment and a network is deemed well known in the art.
Regarding claim 2, Zhou teaches “wherein the instructions, when executed, further cause the processor to receive the first data frame comprising the first payload, from the external electronic device, in the first mode (see Fig. 4, signal 415 and Fig. 3 minus the mid-ambles), and wherein the first data and the second data are included in the first payload” (the “first” and “second” data read on the data symbols 310 of a PPDU without the mid-ambles as is known in IEEE 802.11ax, see paragraph no. 0084 which discloses that the station 115 and AP 105 may communicate in accordance with the IEEE 802.11ax standard which includes the Doppler mode).
 Zhou teaches “wherein the instructions, when executed, further cause the processor to receive a first first data frame and a second first data frame from the external electronic device in the first mode (in the initial non-doppler mode in which signal 415 is transmitted by transmitting device 405 to receiving device 410 as shown in Fig. 4, the signal 415 includes one or more PPDUs which teaches the “first first data frame” and “second first data frame”, see paragraph no. 0100), wherein the first data is included in the first first data frame, and wherein the second data is included in the second first data frame” (the “first” and “second” data read on the data included in the PPDUs, supra).
Regarding claim 4, Zhou teaches “wherein the short-range wireless communication protocol comprises an Institute of Electrical and Electronics Engineers (IEEE) 802.11 ax protocol, and the second mode is a communication mode in which a Doppler mode is enabled” (paragraph nos. 0084 and 0108).  
Regarding claim 5, Zhou teaches “wherein the wireless communication channel comprises a specified frequency, 571235-1231 (SP19135-US)wherein the first reception state is at the specified frequency when the first data is received, wherein the second reception state is at the specified frequency when the second data is received” (the “specified frequency” reads on e.g., the specified frequency set forth in the IEEE 802.11ax standard as disclosed in paragraph no. 0084 and the one or more PPDUs included in signal 415 of Fig. 4 are transmitted at the frequency specified by the IEEE 802.11ax standard).  

Regarding claim 7, Zhou teaches “wherein the instructions, when executed, 10further cause the processor to compare the first reception state related to the first data and the second reception state related to the second data based on a correlation between the first reception state and the second reception state” (see paragraph no. 0119 which discloses determining a correlation between the pilot sub-carriers).  
Regarding claim 8, Zhou teaches “wherein the first data comprises a first 15orthogonal frequency division multiplexing (OFDM) symbol and the second data comprises a second OFDM symbol” (the data symbols 310 shown in Fig. 3 may be OFDM symbols, see paragraph no. 0078).  
Regarding claim 9, Zhou teaches “wherein the first request is included in at least one of a header (the indication 445 of Fig. 4 may be included in existing HE control fields or “header”, see paragraph no. 0109) or a vendor specific information element”.
Regarding claim 11, Zhou teaches “wherein the first request further comprises an insertion periodicity of the at least one mid-amble” (paragraph no. 0015, “where the indication includes an interval field that indicates the mid-amble interval”).
Regarding claim 17, Zhou teaches “wherein the instructions, when executed, further cause the processor to: 
transmit, to the external electronic device, a result (Fig. 4, indication 445), and  
a subsequent PPDU for transmission based at least in part on a format parameter included in the indication 445”).
	Zhou does not teach that the result is “of comparing the first reception state and the second reception state” nor the related limitation “based on a result of the comparing” as it relates to the “receive” limitation as recited in claim 17.
Alanen teaches in paragraph no. 0057 that a station 110 may monitor an error rate of the received WUR frames and, for example, compare the error rate with a threshold and based on this comparison, the station 110 may transmit a WUR switch frame to indicate the mode switch to the network.  Hence, Alanen effectively teaches the “comparing” limitations since a mode switch or “result” is indicated by the station 110 to the network based on a comparison of the error rates of the received WUR frames with a threshold and the station 110 receives WUR frames with new transmission parameters from the network.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to further modify Zhou and Alanen by incorporating the additional teachings of Alanen to further improve the identification of channel conditions by comparing the error rates of received frames to a threshold, thereby facilitating the change to the Doppler mode by the user equipment.  In addition, such a .
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Alanen as applied to claim 1 above, and further in view of Malik et al., US 2016/0255653, (“Malik”).
Zhou teaches using new or existing management frames to send the indication 445 or feedback back to the network (see paragraph no. 0089) but does not teach using “a vendor specific action frame” as recited in claim 10.
	Malik teaches WLAN communications using a frame carrying a vendor specific information element, see paragraph no. 0013.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Zhou and Alanen by incorporating the teachings of Malik to enable communications between a user equipment and the network using frames or messages specific to the manufacturer of the equipment as is known in the art.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Alanen as applied to claim 1 above, and further in view of Yu et al., US 2020/0204417, (“Yu”).

Zhou does not teach “compare a third reception state related to the third data and a fourth reception state related to the fourth data, and transmit a second request to change from the second mode to the first mode to the external electronic device based at least in part on a result of the comparing” as recited in claim 12.
Alanen teaches in paragraph no. 0057 that a station 110 may monitor an error rate of the received WUR frames and, for example, compare the error rate with a threshold and based on this comparison, the station 110 may transmit a WUR switch frame to indicate the mode switch to the network.  Hence, Alanen effectively teaches the “compare” limitations since a “third reception state” (error rate) of the third WUR frame and a “fourth reception state” (error rate) of the fourth WUR frame are compared with a threshold and based on this comparison, a mode switch is indicated by the station 110 to the network.

Yu teaches “transmit a second request to change from the second mode to the first mode to the external electronic device based at least in part on a result” (see paragraph nos. 0129 and Table 3 which shows a Doppler mode bit).  In Table 3, a Doppler mode bit may be set to 0 to disable the Doppler mode by the stations communicating with one another.  When the Doppler mode is disabled by the stations, the communication mode is changed from the “second mode” or Doppler mode to the “first mode” or non-Doppler mode by the stations.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Zhou and Alanen by incorporating the teachings of Yu to enable the user equipment or station to switch back to the non-Doppler mode when the channel conditions change in order to reduce the overhead in signaling by using frames without the mid-ambles.

However, this limitation is deemed to logically follow from the above modification of Zhou, Alanen, and Yu.  Alternatively, this would been obvious to change the modes by measuring the channel condition between the user equipment and the network by comparing the received frames or symbols to a threshold, thereby improving the data communication between the devices.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WON TAE C. KIM whose telephone number is (571)270-1812.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/W.C.K/
Examiner, AU 2414


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414